Title: To James Madison from Citizens of Detroit, 30 December 1816
From: Detroit, Citizens of
To: Madison, James



To the President, the Senate and the House of Representatives of the United States of America, in Congress assembled.
District of Detroit River Rouge Decr. 30. 1816

The Petition of the subscribers, Citizens of the United States, inhabitants of the District of Detroit, in the Territory of Michigan, respectfully sheweth.  That your Petitioners are Generally farmers and heads of families, That on the commencement of the late war, with Great Britain, they were settled, upon the Waters of river Rouge, That they remained at their homes, except the time they were under arms as militia, until the 16th. of August 1812, the day on which this unfortunate Country was surrendered by General Hull, to the British army, under articles of Capitulation, recognizing the protection of the persons and property of your Petitioners, in common with the Citizens of the Territory.  Your Petitioners soon discovered that the Guarantee, held out, was but a name, and no effectual protection to the persons or property of the Citizens.  The savages, the acknowledged, allies of the British, immediately commenced, an open and indiscriminate scene of plunder & abuse upon the defenseless inhabitants.  Our houses were forcibly entered, our families menaced and abused, our furniture, carried away or destroyed, Our Cattle sheep and hogs, shot down, and our Horses robbed and taken from us.  In the span of a few days after the surrender, more than six hundred Horses were forciably taken from the Citizens of the Territory.  Nor did the sacred Altar escape their fury.  The church was entered and despoiled of its ornaments, & its organ demolished.
Your Petitioners sensible of the imminent dangers that threatened them, retired with their families, into the settlements near Detroit for safety, abandoning their houses and property, a sacrifice, to an infuriated enemy.  These precautionary measures, rendered ncessary from the danger of the times, resulted in the loss of our remaining stock, furniture, implements of Husbandry and the delapidation and waste of our houses, buildings, orchards and improvemts.
Your Petitioners met their losses, and endured the hardships and deprivations, incident to such a state of things, flattering themselves with a belief, that they would have been of short duration, and that the British Government, under the stipulations contained in the articles of Capitulation, were bound, and that our Government would compel, the payment, of all losses and damages, we had, or might sustain, in violation of the guarantee given us by the Capitulation.  In these reasonable expectations, your Petitioners have been greatly disappointed.  We have witnessed a Treaty of Peace, and also of Commerce entered into by the Two Governments, and no mention made of the Territory of Michigan, or the sacred claims of your Petitioners.  What reasons of National policy, could have induced our Government, to neglect and abandon our rights, fairly and fully acquired, against the British Government, under the articles of Capitulation of the 16th. of August 1812, are unknown to us who were and still are interested in their being faithfully executed.  This omission, we are sensible, looses our hold, on the British Government for indemnity, and that we must now turn our attention to the justice and liberality of our own Country, for remuneration and payment.
Your Petitioners, concious of the justice & equity of their claim, to full, ample and complete, remuneration for their loss of property sustained, between the 16th. of August 1812 and the 28h. of September 1813 make this their solemn appeal to the Representitivs of our Common Country for indemnity & satisfaction.  We do not make this appeal to the liberality of Congress, we claim it as our just right, acquired under a solemn compact, which the nation was bound to inforce in our favor.  We owe allegiance to the Government and Country.  We bear our proportion of the Burthens and taxes, required of us by the great Body Politic, to meet the necessities and support the honor and Dignity of the Nation.  In return we claim protection for our persons and property, and when from moral or Physical causes, such protection is not afforded us, we claim full indemnity, not as a favor, but as our inherent right as American Citizens.  Our claim in the present instance is still stronger.  A solemn engagement on the part of the British Government, which has been tacitly assumed by our Country.  The evidence of such claim your petitioners annex to this petition.  Therefore your Petitioners hubly. solicit Congress, to take under consideration, their peculiarly hard case; and pass a law, fully embracing the objects of the petition, and that relief adequate to their losses, may be extended to them, And as in duty bound will ever pray.
H M Brevoort
John Dicks
Jacob Dicks
Joseph Lorin
Mary Lorin
widow
Lewes Lorin
Fcis Durocher his X mrk
Willliam Buckler
Josiah Bayrnoird
Frances Ramo
Hugh McVay
John McCombs
Alanson Thomas
Francis Lorin
Francis Shaver
William M Carty
Joseph Wever
Cardis Brown
theafalas Dumay
Batist Dumay
Charles Rulo
William Stacy
Joel Thomas
Jesse Hicks
Jock Displan
Veuve widow Delisle
Baptiste Delisle
